—Judgment, Su*30preme Court, New York County (Patricia Williams, J.), rendered June 18, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
Defendant failed to preserve his present contentions that the testifying officer lacked personal knowledge to testify as to certain details of the search, and that the court made an improper factual determination by taking judicial notice of a Department of Buildings rule regarding window bars or gates. We decline to review these claims in the interest of justice. Were we to review these claims, we would find that defendant’s suppression motion was properly denied and that there is no basis in the record to disturb the court’s credibility determinations regarding the officer’s observations of the windows in question.
We perceive no abuse of sentencing discretion. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.